DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 and 12/20/2021 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent Application No. 16/682747.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Instant application
Application 16/682747
Claim 1
A system for detecting an emergency vehicle, the system comprising: 
one or more computing devices in communication with an operational system of a vehicle, the one or more computing devices being configured to: 
receive an image of an environment from a perspective of the vehicle; 
generate a plurality of gates in the image, wherein each of the plurality of gates represents a region of interest at a respective distance from the vehicle; detect lights within at least one of the plurality of gates; 
identify an emergency vehicle in the received image based on the detected lights and the at least one of the plurality of gates; and 
operate the operational system of the vehicle based on the identified emergency vehicle
Claim 1
A system for detecting an emergency vehicle, the system comprising: 
an operational system of a vehicle; and one or more computing devices in communication with the operational system, the one or more computing devices being configured to: 
receive a plurality of images of an environment from a perspective of the vehicle, 
the plurality of images including a first image and an additional image; 
generate a plurality of gates in the plurality of images, wherein each of the plurality of gates represents a region of interest at a respective distance from the vehicle; 
detect a plurality of lights within the plurality of gates; 
identify a first candidate emergency vehicle corresponding with a group of the detected plurality of lights in a given gate of the plurality of gates of the first image; identify a second candidate emergency vehicle corresponding with a group of the detected plurality of lights in ones of the plurality of gates of the additional image; determine that the first candidate emergency vehicle and the second candidate emergency vehicle are a same given emergency vehicle; 
determine that the given emergency vehicle is active; and operate the operational system of the vehicle based on the determination that the given emergency vehicle is active.
The similarities between the two independent claims are shown in boldface. It is clear that all limitations of the current invention can be obtained from the parent case.

Dependent claims:
Limitations of claim 2 can be obtained from claim 3 of parent case.
Limitations of claim 5 and 7 can be obtained from claim 9 of parent case.
Limitations of claim 6 can be obtained from claim 10 of parent case.
Limitations of claim 8 -9can be obtained from claim 1 of parent case.
Limitations of claim 10 can be obtained from claim 10 of parent case.
Limitations of claim 11 can be obtained from claim 7 of parent case.
Limitations of claim 12 can be obtained from claim 2 of parent case.
Limitations of claim 13 can be obtained from claim 23 of parent case.
Limitations of claim 14 can be obtained from claim 24 of parent case.
Limitations of claim 15 can be obtained from claim 25of parent case.
Limitations of claim 16 can be obtained from claim 1 of parent case.
Limitations of claims 3 and 4 can be obtained from claim 1 of parent case. The idea of taking 2D or 3D images is an obvious teaching by related field of endeavor of Tay et al. (US 20190311546 A1).
Claim 17. 
A method for detecting an emergency vehicle, the method comprising: receiving, by one or more computing devices, an image of an environment taken from a perspective of an autonomous vehicle; 
generating, by the one or more computing devices, a plurality of gates in the image, wherein each of the plurality of gates represents a region of interest at a respective distance from the vehicle; 
detecting, by the one or more computing devices, lights within at least one of the plurality of gates; 
identifying, by the one or more computing devices, an emergency vehicle in the received image based on the detected lights in the at least one of the plurality of gates; and 
operating, by the one or more computing devices, an operational system of the vehicle based on the identified emergency vehicle.
Claim 16
A method for detecting an emergency vehicle, the method comprising: receiving, by one or more computing devices, a plurality of images taken from a perspective of an autonomous vehicle, the plurality of images including a first image and an additional image; generating, by the one or more computing devices, a plurality of gates in the plurality of images, wherein each of the one or more plurality of gates represents a region of interest at a respective distance from the vehicle; detecting, by the one or more computing devices, a plurality of lights within the plurality of gates; 
identifying, by the one or more computing devices, a first candidate emergency vehicle corresponding with a group of the detected plurality of lights in ones of the plurality of gates of the first image; 
identifying, by the one or more computing devices, a second candidate emergency vehicle corresponding with a group of the detected plurality of lights in a given gate of the plurality of gates of the additional image; 
determining, by the one or more computing devices, that the first candidate emergency vehicle and the second candidate emergency vehicle are a same given emergency vehicle; determining, by the one or more computing devices, that the given emergency vehicle is active; and operating, by the one or more computing devices, an operational system of the vehicle based on the determination that the given emergency vehicle is active.
The similarities between the two independent claims are shown in boldface. It is clear that all limitations of the current invention can be obtained from the parent case.

Dependent claims:
Limitations of claim 18 can be obtained from claim 18 of parent case.
Limitations of claims 19 and 20 can be obtained from claim 6 of parent case. The idea of taking 2D or 3D images is an obvious teaching by related field of endeavor of Tay et al. (US 20190311546 A1).


It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent Application No. 16/862747 to provide all the functions of the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646